People v Mendoza (2021 NY Slip Op 07318)





People v Mendoza


2021 NY Slip Op 07318


Decided on December 22, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
LINDA CHRISTOPHER, JJ.


2018-06208
2018-06209
2018-06210
2018-06211

[*1]The People of the State of New York, respondent,
vEugene Mendoza, appellant. (S.C.I. Nos. 773/18, 774/18, 775/18, 776/18)


Patricia Pazner, New York, NY (Alice R. B. Cullina of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Roni Piplani of counsel; Manipal Singh on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from four sentences of the Supreme Court, Queens County (Gia L. Morris, J., at pleas; Eugene M. Guarino, J., at sentences), all imposed April 18, 2018, upon his pleas of guilty, on the ground that the sentences were excessive. By decision and order dated November 13, 2019, this Court affirmed the sentences (see People v Mendoza, 177 AD3d 773). On November 18, 2021, the Court of Appeals reversed the decision and order of this Court and remitted the matter to this Court for consideration of the defendant's excessive sentence claim (see People v Mendoza, 37 NY3d 1075).
ORDERED that, upon remittitur from the Court of Appeals, the sentences are affirmed.
The sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
DILLON, J.P., AUSTIN, ROMAN and CHRISTOPHER, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court